Exhibit21.01 Subsidiaries of ReachLocal, Inc. Subsidiary Jurisdiction Bizzy, Inc. Delaware DealOn, LLC Delaware Kickserv, Inc Delaware ReachLocal Australia Pty Ltd. Australia ReachLocal Austria GmbH Austria ReachLocal Belgium B.V.B.A. Belgium ReachLocal Brasil Servicos Online de Marketing Limitada Brazil ReachLocal Canada, Inc. Delaware ReachLocal DP, Inc. Delaware ReachLocal Europe B.V. The Netherlands ReachLocal GmbH Germany ReachLocal International, Inc. Delaware ReachLocal International GP LLC Delaware ReachLocal Japan Services G.K. Japan ReachLocal Mexico, S. de R.L. de C.V. Mexico ReachLocal Netherlands B.V. The Netherlands ReachLocal New Zealand Ltd. New Zealand ReachLocal Services B.V. The Netherlands ReachLocal Services Private Limited India ReachLocal Singapore Pte. Ltd. Singapore ReachLocal UK, Ltd. England RL International Investment C.V. The Netherlands
